               IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                :
                                        :
                 v.                     :       1:20CR328-1
                                        :
MANUEL EFRAIN VALLADARES                :


                               FACTUAL BASIS

      NOW COME the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and as a factual basis under Rule 11(b)(3), Fed. R. Crim. P., states as follows:

      Manuel Efrain Valladares (“Valladares”) was born on June 5, 19XX in

Talcomunca, Izalco, El Salvador and is a citizen of El Salvador. On or about

November 7, 1997, the United States Immigration and Naturalization Service

(“INS”) received two forms from Valladares related to his desire to obtain legal

status to be in the United States. His spouse, who at that time was a United

States citizen, filed a petition for Alien Relative (known as a Form I-130) with

INS on behalf of Valladares. At the same time, Valladares filed an Application

to Register Permanent Resident or Adjust Status (Form I-485) with the INS,

which was predicated on INS approval of the Form I-130 petition filed by his

U.S. citizen spouse. On May 3, 2000, INS approved both the Form I-130




         Case 1:20-cr-00328-UA Document 8 Filed 10/15/20 Page 1 of 4
petition and the Form I-485 application, thereby granting Valladares status as

a Lawful Permanent Resident. His alien file reference number is XXX 507 965.

      Valladares has never applied for nor petitioned for United States

citizenship. Valladares knew he was not a United States citizen at all relevant

times. Valladares, in fact, is not and never has been a United States citizen.

      On May 8, 2012, in Cabarrus County, North Carolina, Valladares

registered to vote.

      On November 8, 2016, in Cabarrus County, North Carolina, Valladares

voted in the November 2016 election, which was held for the purpose of electing

a candidate for the office of President, Vice President, Member of the United

States Senate, and Member of the United States House of Representatives,

among other positions on the ballot.

      On March 22, 2017, Valladares acknowledged to officials with the North

Carolina Board of Elections that he had claimed to be a United States citizen




                                       2


         Case 1:20-cr-00328-UA Document 8 Filed 10/15/20 Page 2 of 4
in order to register to vote, had in fact registered to vote, and voted in the

November 2016 election.

            This the 15th day of October, 2020.

                                    Respectfully submitted,

                                    /s/ MATTHEW G.T. MARTIN
                                    United States Attorney
                                    NCSB #32814
                                    United States Attorney
                                    101 S. Edgeworth Street, 4th Floor
                                    Greensboro, NC 27401
                                    336/333-5351
                                    Email: matt.martin@usdoj.gov




                                      3


         Case 1:20-cr-00328-UA Document 8 Filed 10/15/20 Page 3 of 4
                          CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2020, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following:


      Helen Parsonage, Attorney for Defendant

                                       /s/ MATTHEW G.T. MARTIN
                                       United States Attorney
                                       NCSB #32814
                                       United States Attorney
                                       101 S. Edgeworth Street, 4th Floor
                                       Greensboro, NC 27401
                                       336/333-5351
                                       Email: matt.martin@usdoj.gov




                                         4


         Case 1:20-cr-00328-UA Document 8 Filed 10/15/20 Page 4 of 4
